Order filed September 17, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00250-CV
                                    ____________

   IN THE MATTER OF THE MARRIAGE OF JOSE DANIEL TORRES
         ALVARADO & MARTHA ARACELI GOMEZ MARTINEZ


                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-23076

                                      ORDER

      The record before this court reflects that appellant filed a Statement of
Inability to Afford Payment of Costs in the trial court on March 20, 2019. On
September 11, 2019, Ehdi Sepulveda, the court reporter, filed an information sheet
noting that appellant has not made arrangements to pay for the record. The court
reporter further noted that, “[a] docket sheet entry on 4/23/19 for indigency hearing
was passed per judge.”

      A party who filed a Statement of Inability to Afford Payment of Court Costs
in the trial court is not required to pay costs in the appellate court unless the trial
court signs an order that complies with Texas Rule of Civil Procedure 145 requiring
payment of costs. Tex. R. App. P. 20.1(b)(1). “A party who files a Statement of
Inability to Afford Payment of Court Costs cannot be required to pay costs except
by order of the court as provided by this rule.” See Tex. R. Civ. P. 145(a). Appellant
has not been ordered to pay costs pursuant to Rule 145.

      Accordingly, the court reporters for the 309th District Court, Ehdi Sepulveda,
Delores Johnson, Karen DeShelter, and Marissa Elliott are directed to file the
reporter’s record within 30 days of the date of this order.




                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Hassan.